AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

 

THIS AGREEMENT is made and entered into this 19th  day of November, 2010, by and
among Embassy Bank for the Lehigh Valley (hereinafter referred to as the
“Bank”), a bank organized and existing under the laws of Pennsylvania, and David
M. Lobach, Jr.  (hereinafter referred to as the “Employee”).

 

WHEREAS, the Employee has performed his duties in an efficient and capable
manner; and

 

WHEREAS, the Bank is desirous of retaining the services of the Employee; and

 

WHEREAS, the Board of Directors of the Bank has approved the adoption of a
Supplemental Executive Retirement Plan as described in this Agreement (the
“Plan”); and

 

WHEREAS, the Employee has been selected to participate in the Plan; and

 

WHEREAS, the Bank and the Employee have been parties to a Supplemental Benefit
Plan Agreement dated January 5, 2009 (the “Original Agreement”); and

 

WHEREAS, the Bank and the Employee desire to amend and restate the Original
Agreement as set forth herein.

 

NOW, THEREFORE, for value received and in consideration of the mutual covenants
contained herein, the parties agree as follows:

 

1.Normal Retirement Supplemental Pension

 

a.The Bank hereby agrees with the Employee that the Employee may retire upon
attaining age sixty-five (65), such age hereinafter being called the “Normal
Retirement Age.”

 

b.Upon the Employee’s retirement on or after Normal Retirement Age, the Bank
shall pay the Employee a supplemental annual pension equal to $140,000, such
amount being referred to herein as the “Normal Retirement Supplemental Pension,”
payable in equal monthly installments and continuing for a period of fifteen
(15) years.

 

2.Early Retirement or Termination

 

a.If the Employee retires or his or her employment with the Bank is otherwise
terminated subsequent to attaining age sixty-five (65), but prior to attaining
Normal Retirement Age, then the Bank shall pay the Employee a supplemental
annual pension in the amount indicated on the following schedule, payable in
equal monthly installments and continuing for a period of fifteen (15) years:

 



--------------------------------------------------------------------------------

 

 

Age of Employee on Effective Date of Early Retirement or Termination

% of Normal Retirement Supplemental Pension

 

 

60

50%

 

 

61

60%

 

 

62

70%

 

 

63

80%

 

 

64

90%

 

 

65

100%

 

 

 

3.Death or Disability

 

a.Upon the death of the Employee while actively employed, the Bank shall pay to
the Employee’s designated beneficiary the Normal Retirement Supplemental
Pension, payable in equal monthly installments commencing on the first business
day of the month following the month in which the Employee dies and continuing
for a period of fifteen (15) years.

 

b.Upon the death of the Employee while receiving any supplemental pension
benefits as provided in this Agreement, the Bank shall pay to the Employee’s
designated beneficiary the remaining payments which would have otherwise been
due the Employee.

 

c.If the Employee becomes permanently “disabled” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, and ceases employment with the Bank as a result of such
disability, the Employee will be treated as actively employed, for purposes of
this Agreement, while such disability continues.  In such event, the Bank shall
pay to the Employee the Normal Retirement Supplemental Pension in equal monthly
installments commencing upon the Employee’s attainment of Normal Retirement Age
and continuing for a period of fifteen (15) years.

 

d.If the Employee shall have failed to make an effective designation of
beneficiary, or if the individual or individuals so designated shall die prior
to receiving all payments required to made to them hereunder and there is no
designated alternate beneficiary, then in such event the remaining payments
shall be made first to the Employee’s surviving spouse, second the Employee’s
surviving children, equally per stirpes if there is no surviving spouse, and
finally to the estate of the Employee if there are neither a surviving spouse
nor surviving children.

 

4.Assignment

 

Except as otherwise provided herein, it is understood that neither the Employee,
nor any person designated by him pursuant to this Agreement, shall have any
right to commute, sell, assign, transfer or otherwise convey the right to
receive payments to be made hereunder, which payments and the right thereto are
expressly declared to be non-assignable and non-transferable.  If such
assignment or transfer is attempted, the Bank may disregard it and continue to
discharge its obligations hereunder as though such assignment or transfer were
not attempted.

 





--------------------------------------------------------------------------------

 

5.Independent Arrangement

 

The benefits payable under this Agreement shall be independent of, and in
addition to, any other agreement which may exist from time to time between the
parties hereto, or any other compensation payable by the Employee’s
employer.  This Agreement shall not be deemed to constitute a contract of
employment between the parties hereto, nor shall any provisions hereof restrict
the right of the Employee’s employer to discharge the Employee or restrict the
right of the Employee to terminate his or her employment.

 

6.Non-Trust or Fiduciary Obligation

 

a.The rights of the Employee under this Agreement and of any beneficiary of the
Employee or of any other person who may acquire such rights shall be solely
those of an unsecured creditor of the Bank.  Any insurance policy on the life of
the Employee or any other asset acquired by the Bank in connection with the
obligations assumed by it hereunder shall not be deemed to be held under any
trust for the benefit of the Employee or his or her beneficiaries or to be
security for the performance of the obligations of the Bank, but shall be, and
remain, a general, unpledged, unrestricted asset of the Bank.

 

b.Nothing contained in the Agreement and no action taken pursuant to the
provisions of the Agreement shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Bank and the Employee or his
or her beneficiaries.

 

7.Change of Control

 

a.If the Employee’s employment with the Bank is involuntarily terminated within
two years after a “Change in Control” (as defined below) of the Employee’s
employer, payment hereunder will commence immediately in an amount equal to the
amount which would have been payable as though Employee retired from service
with the Bank upon attaining Normal Retirement Age.

 

b.As used herein, the term “Change of Control” shall mean a change in the
ownership or effective control applicable to the Bank or Embassy Bancorp, Inc.,
as described in Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986,
as amended.

 

8.Arbitration

 

a.Any controversy or claim arising out of or relating to this Agreement shall be
settled by arbitration in accordance with Rules of the American Arbitration
Association, and judgment upon the award rendered by an arbitrator may be
entered in any court having jurisdiction thereof.

 

b.The parties hereby submit themselves and consent to the jurisdiction of the
Courts of the Commonwealth of Pennsylvania and further consent that any process
or notice of motion, or other application of the Court, or any Judge thereof,
may be served outside the Commonwealth of Pennsylvania by certified mail or by
personal service provided that a



--------------------------------------------------------------------------------

 

reasonable time for appearance is allowed.  The arbitrators in any such
controversy shall have no authority or power to modify or alter any express
condition or provision of this Agreement or to render an award which has the
effect of altering or modifying any express condition or provision hereof.

 

9.Miscellaneous Provisions

 

a.Notwithstanding anything in this Agreement to the contrary, if Employee is
determined to be a “specified employee” (as defined in Section 409A of the
Internal Revenue Code of 1986, as amended), payments to such Employee pursuant
to this Agreement, other than payments qualifying as short term deferrals or an
exempt separation pay arrangement under Section 409A, shall not begin earlier
than the first day of the seventh month after the date of termination.   The
Bank agrees to cause any and all amounts due under this Agreement, the payment
or distribution of which is delayed pursuant to this Section 9(a) in accordance
with Section 409A, to be paid or distributed in a single sum payment at the
earliest permissible date under Section 409A.

For purposes of the foregoing, the date upon which a determination is made as to
the Specified Employee status of the Employee, the “identification date” (as
defined in Section 409A) shall be December 31.

 

b.This Agreement shall be binding upon and inure to the benefit of any successor
of the Bank and any such successor shall be deemed substituted for the Bank
under the terms of this Agreement.

 

c.This instrument contains the entire Agreement of the parties.  It may be
amended only by a writing signed by both of the parties hereto.

 

d.This Agreement shall be governed and construed in accordance with the law of
the Commonwealth of Pennsylvania.

 

e.The Bank intends in good faith that this plan comply with Section 409A of the
Internal Revenue Code of 1986, as amended.  To the extent any provision of this
Agreement is deemed inconsistent with that section, said provision in hereby
expunged and the Agreement shall be deemed amended to comply with said law and
the Bank shall take such steps as to amend the Agreement so that it complies in
form with Section 409A.





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have hereunto set their hands and seals, the
Bank by it duly authorized officer, on the day and year first above written.

 

WITNESS: EMPLOYEE:

 

 

_ /s/ Lynne M. Neel_____________/s/ David M. Lobach, Jr.__________

        David M. Lobach, Jr.

 

 

ATTEST:              EMBASSY BANK FOR THE LEHIGH VALLEY

 

 

__/s/ Lynne M. Neel___________By: _/s/ Judith A Hunsicker________

       Name: Judith A Hunsicker

       Title: COO / SEVP

 



--------------------------------------------------------------------------------